            Case 2:18-cv-02413-JHS Document 5 Filed 10/02/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JAMES W. MOODY                               :          CIVIL ACTION
                                                 :
                                                 :          No. 18-2413
     v.                                          :
                                                 :
CITY OF PHILA, et al.                            :

                                             ORDER

          AND NOW, this 2nd day of October, 2018, pro se Plaintiff having filed a response to the

Court’s August 23, 2018, show cause Order, which the Court construes as an amended

Complaint, it is ORDERED Defendants’ motion to dismiss (Document 2) is DISMISSED as

moot. 1

                                                            BY THE COURT:



                                                            _/s/ Juan R. Sánchez _
                                                            Juan R. Sánchez, C.J.

1
  On May 1, 2018, pro se Plaintiff James W. Moody filed the above-captioned case in the
Philadelphia Court of Common Pleas against Defendants City of Philadelphia, Philadelphia
Police Department, Gun Permit Unit, Commissioner Richard Ross, Jr., Board of License &
Inspection, and Bradford A. Richman, alleging numerous constitutional rights violations. On
June 8, 2018, Defendants removed the case to this Court. Defendants subsequently filed a motion
to dismiss asserting the three-paragraph Complaint should be dismissed for failure to state a
claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Moody failed to file a reply or
otherwise respond to Defendants’ motion.
        On August 23, 2018, the Court issued an Order directing Moody to respond to
Defendants’ motion by September 13, 2018, and show cause as to why dismissal is not
warranted. On September 13, 2018, Moody responded to the Court’s Order in the form of a
response to the Court’s August 23, 2018, Order, which included a brief statement. In his
response, Moody explained he had failed to respond to the Defendants’ motion because he lacks
access to the Court’s electronic filing system and the copy Defendants mailed to him was mixed
in with his “junk mail.” Pl.’s Resp. to Ct. Order 1. He further included additional factual
allegation against Defendants, which the Court construes as a proposed amended complaint. In
light of Moody’s timely response to the Court’s Order and pro se status, the Court will allow
Moody to amend his Complaint, see Fed. R. Civ. P. 15(a)(2), and dismisses Defendants’ motion
to dismiss as moot.
